Citation Nr: 0214472	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  00-14 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of bilateral hearing loss, currently evaluated as 
noncompensable.

ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from May 1952 to May 1955 and 
from May 1955 to March 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision continued a 10 percent rating for 
bilateral hearing loss with residuals of a perforation of the 
right tympanic membrane with labyrinthitis.

A December 1960 RO decision granted service connection for 
residuals of a perforation of the right tympanic membrane and 
labyrinthitis.  A 10 percent initial rating was assigned.  A 
December 1981 decision continued the 10 percent rating.  The 
rating decision noted that the veteran had hearing loss in 
the right ear.  A September 1990 decision continued the 10 
percent rating.  A March 1998 rating decision recharacterized 
the issue as evaluation of bilateral hearing loss with 
residuals of a perforation of the right tympanic membrane 
with labyrinthitis and continued the 10 percent rating.  The 
October 1999 rating decision by the RO granted a separate 
noncompensable rating for bilateral hearing loss and 
continued the 10 percent rating for residuals of a 
perforation of the right tympanic membrane and labyrinthitis.  
The veteran subsequently perfected his appeal with regard to 
the separate noncompensable rating for bilateral hearing 
loss.

The Board notes that the veteran initially requested a 
videoconference hearing before a Member of the Board.  
However, in a March 2002 letter, the veteran withdrew his 
hearing request and asked that the Board consider his claim 
based on the evidence of record.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisified the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the vidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  On private audiology examination, conducted in December 
1998, which recorded the most severe level of hearing loss of 
record, the veteran exhibited Level III hearing impairment in 
the right ear and Level I hearing impairment in the left ear.

CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 
(1998 & 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statements of the case 
(SSOCs), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his claim 
and complied with the VA's notification requirements.  The RO 
supplied the veteran with the applicable regulations in the 
SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, VA examination reports dated October 1997, 
September 1999 and October 2001, and a private audiology 
examination report dated December 1998.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issue currently on 
appeal.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

The Board notes the veteran's contention that he has been 
denied due process during the pendency of this appeal.  He 
was specifically referring to a letter from the RO dated 
March 2002 advising him to send no more material to their 
office.  However, the letter he referred to informed the 
veteran that his claim was being forwarded to the Board for 
review.  At that time the RO informed him that he could 
submit additional evidence for consideration with his claim, 
but that evidence must be submitted to the Board for review 
and not the RO.  Accordingly, the Board finds that the 
veteran was not denied due process during his claim as this 
letter was informing him of the steps he would need to take 
to submit additional evidence in support of his claim, if he 
wished to do so.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the claim need not be referred to the veteran for further 
argument, as the Board's consideration of the new regulations 
in the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992).

II.  Factual Background

Service medical records indicate that the veteran suffered a 
perforated tympanic membrane in the right ear due to an 
injury while in service.  He subsequently developed 
labyrinthitis as a result of his right ear injury.

At an October 1997 VA examination puretone thresholds were as 
follows:

 

Average puretone thresholds were 50 decibels in the left ear 
and 57 decibels in the right ear.  Speech recognition scores 
were 94 bilaterally.

At a December 1998 private audiogram puretone thresholds were 
as follows:

 

Average puretone thresholds were 50 decibels in the left ear 
and 61 decibels in the right ear.  Speech recognition scores 
were 92 percent in the left ear and 84 percent in the right 
ear.

At a September 1999 VA examination, puretone thresholds were 
as follows:

 

Average puretone thresholds were 46 decibels in the left ear 
and 68 decibels in the right ear.  Speech recognition scores 
were 100 percent in the left ear and 96 percent in the right 
ear.

At an October 2001 VA audiogram puretone thresholds were as 
follows:

 

Average puretone thresholds were 53 decibels in the left ear 
and 74 decibels in the right ear.  Word recognition scores 
were listed as excellent, but no numerical value was given.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board notes that during the pendency of this appeal, 
changes were made in June 1999 to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.85, 4.86, and 4.87.  Where the 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, here, the changes made were not 
substantive in regard to the facts in this case, and thus 
neither is more favorable to the veteran's claim.

Under the previous regulations, evaluations of bilateral 
hearing loss ranged from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by 
puretone audiometry tests in the frequencies 1000, 2000, 
3000, and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective before June 
10, 1999).

Under the previous regulations, Table VIa was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective before June 
10, 1999).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
June 10, 1999).

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (2001).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2001).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(2001).

The majority of the changes to the hearing impairment 
criteria appears to be nonsubstantive (the frequencies used 
for the evaluation of hearing loss, the percentage of speech 
discrimination used for the evaluation of hearing loss, and 
the tables used to determine the level of hearing impairment 
and the disability evaluation of each level of hearing 
impairment have not been changed), except possibly for the 
revision of 38 C.F.R. § 4.86 (exceptional patterns of hearing 
impairment), and this section, as discussed above, is not 
applicable here.  See 64 Fed. Reg. 25202 (1999).

The Court has noted that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).

IV.  Analysis

The Board notes that there are several, varied, audiological 
evaluations of record.  Accordingly, the Board will evaluate 
whether the veteran meets the criteria for a compensable 
evaluation using the most severe level of hearing disability 
of record, the December 1998 private audiological evaluation.  
Under Table VI contained in Diagnostic Code 6100, the average 
pure tone thresholds and speech recognition scores for the 
right ear demonstrated during the private evaluation 
correspond to category III, and the scores for the left ear 
correspond to category I.  The intersection point for these 
categories under Table VII shows that the hearing loss does 
not exceed the levels contemplated for the currently assigned 
noncompensable rating.

A compensable rating is not warranted under Table VIa under 
either the previous or amended regulations.  Table VIa under 
the previous regulations is not for application because it 
was not certified that there were language difficulties or 
inconsistent speech audiometry scores that made the use of 
both puretone average and speech discrimination 
inappropriate.  See 38 C.F.R. § 4.85(c) (1998).

Table VIa is not for application under the amended 
regulations because the veteran's puretone threshold was not 
55 decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz), and because his puretone 
threshold was not 30 or less at 1000 Hertz and 70 or more at 
2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a) (2001) 
(emphasis added).  The Board notes that, while the puretone 
threshold in the left ear was 20 decibels at 1000 Hertz at 
the December 1998 audiology examination, the puretone 
threshold was not 70 decibels or more at 2000 Hertz.

Therefore, the Board finds that a compensable evaluation for 
the veteran's bilateral hearing loss is not warranted under 
the previous or amended regulations.

The Board has considered the veteran's statements in support 
of his claim, including his contention that his hearing loss 
warrants a higher rating.  However, as noted above, pertinent 
case law provides that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  See Lendenmann, supra.

In addition, the veteran's own opinions and statements about 
his level of hearing impairment are not competent evidence in 
this case.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such lay person is not competent to make a 
medical diagnosis or render a medical opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to the level 
of hearing impairment suffered by the veteran.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable initial rating for bilateral hearing loss.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The above decision is based on the VA Schedule for Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. § 
3.321(b)(1), in the first instance.  However, there is no 
evidence that the service-connected disability has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization for the periods at issue.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

